Citation Nr: 1627385	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  12-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for bilateral carpal tunnel syndrome, also claimed as peripheral neuropathy of the upper extremities, to include as due to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Army from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) following a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for erectile dysfunction and bilateral carpal tunnel syndrome.

In his substantive appeal VA Form 9 dated June 2012, the Veteran requested a videoconference hearing.  In a May 2016 letter, the Veteran's representative requested to withdraw his current appeal and that "no further action [was] needed."  Thus, the Board finds that the Veteran has withdrawn his hearing request, and the Board will proceed accordingly.  See 38 C.F.R. § 20.702(d) (2015). 


FINDINGS OF FACT

1.  In May 2016, the Board received a statement from the Veteran expressing his desire to withdraw his appeal as to the issue of entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus, type II. 

2.  In May 2016, the Board received a statement from the Veteran expressing his desire to withdraw his appeal as to the issue of entitlement to service connection for bilateral carpal tunnel syndrome, to include as due to service-connected diabetes mellitus, type II.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals of the issue of entitlement to service connection for connection for erectile dysfunction, to include as due to service-connected diabetes mellitus, type II have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeals of the issue of entitlement to service connection for connection for bilateral carpal tunnel syndrome, to include as due to service-connected diabetes mellitus, type II have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).

In a letter submitted in May 2016, prior to the issuance of a decision by the Board, the Veteran stated that he wished to "withdraw [his] appeal at this time."  This was done in writing.  The Veteran's representative similarly indicated the Veteran's desire to withdraw his appeal in a letter of the same date, and subsequently confirmed this desire in a June 2016 memorandum.  Upon review of the claims file, the Board finds that the only claims currently on appeal are entitlement to service connection for erectile dysfunction secondary to service-connected diabetes mellitus, type II and entitlement to service connection for bilateral carpal tunnel syndrome secondary to diabetes mellitus, type II.

Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claims for entitlement to service connection for erectile dysfunction and bilateral carpal tunnel syndrome.  Accordingly, the Board will dismiss the appeal.


ORDER

Entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus, type II, is dismissed.

Entitlement to service connection for bilateral carpal tunnel syndrome, also claimed as peripheral neuropathy of the upper extremities, to include as due to service-connected diabetes mellitus, type II, is dismissed.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


